Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 160TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 8th day of May, 2015, the
cause on appeal to revise or reverse the judgment between

MOVIE POSTER HOUSE, INC., Appellant                 On Appeal from the 160th Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-01260-CV         V.                       Trial Court Cause No. DC-14-11040.
                                                    Opinion delivered by Justice Francis,
HERITAGE AUCTIONS, INC., Appellee                   Justices Lang-Miers and Whitehill
                                                    participating.

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee HERITAGE AUCTIONS, INC. recover {his/her/its/their}
costs of this appeal from appellant MOVIE POSTER HOUSE, INC..

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 20th day of July, 2015.




                                                                      LISA MATZ, Clerk